Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers and the preliminary amendment filed on March 04, 2021 for Application No. 17/273,346.  By the amendment, claims 1-10 are pending and being amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 03/04/2021 has been considered by the examiner. 

Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:
Claim 1, line 1, the limitation “Wheel hub arrangement” should be replaced with - -A wheel hub arrangement- - for clarity;
Claims 2-8, lines 1, the limitation “Wheel hub arrangement” should be replaced with - -The wheel hub arrangement- - for consistency; and
Claim 10, line 1, the limitation “a vehicle” should be replaced with - -The vehicle- - for consistency.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the - -brake piston- - recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation "the brake support surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
Claims 8 and 10 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a Wheel hub arrangement for a driving wheel, wherein the wheel hub arrangement is provided with a planetary gear train having the combination features recited in the claim and particularly “an annular rolling-element bearing arranged between the ring gear wheel member and the planet wheel carrier”. 
The closest prior art reference is Wargh et al. (WO2008/069707 A1, from IDS filed 03/04/2021).
Wargh discloses a hub unit 100 and powertrain 104 for a vehicle including a bearing assembly 130 arranged between wheel hub 110 and ring gear 128 but does not disclose the particular features and arrangement required by claim 1. See at least Figure 1.
Claims 2-7 and 9 are allowed as being dependent upon the allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655